UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


    RHONDA FLEMING,

                        Plaintiff,

    v.                                                           Civil Action No.
                                                           1:15-cv-01135 (EGS/GMH)
    MEDICARE FREEDOM OF
    INFORMATION GROUP, et al.

                        Defendants.



                          MEMORANDUM OPINION AND ORDER

         Plaintiff has filed a “Motion for Judgment on the Pleadings” [Dkt. 138], in which she ar-

gues that three motions she previously filed—one requesting a settlement conference, one request-

ing an interim award of costs and fees, and one requesting withdrawal of a prior motion to transfer

her case—were not opposed by Defendants and that, therefore, the Court “may treat the motion[s]

as conceded” pursuant to Local Civil Rule 7(b).

         Each of those motions has already been resolved. The undersigned denied the “Renewed

Motion for a Judge Supervised Settlement Conference” [Dkt. 130] and the “Motion for Interim

Award of Fees and Costs” [Dkt. 131] in a Memorandum Opinion and Order dated April 20, 2018

[Dkt. 135]. The Honorable Emmet G. Sullivan, United States District Judge, denied as moot Plain-

tiff’s “Motion to Withdraw Transfer Request” [Dkt. 132] on April 26, 2018, when he adopted the

undersigned’s Report and Recommendation dated January 30, 2018 [Dkt. 129], which recom-

mended denying Plaintiff’s underlying motion to transfer. Because the prior motions that are the

bases for this present motion have all been denied, the present motion shall be denied as moot.
         In addition, Plaintiff’s representation that Defendants did not file any opposition to the

three prior motions listed above is not accurate, although Plaintiff has some excuse for her confu-

sion. On April 6, 2018, eleven days after Plaintiff filed those motions, Defendants filed an omni-

bus opposition to all three. [Dkt. 133]. The certificate of service reveals, however, that they served

the opposition by mailing it to Plaintiff at Federal Prison Camp Bryan, in Bryan, Texas. [Dkt. 133

at 4]. Plaintiff apparently no longer resides at that Bureau of Prisons Facility. In the sixth para-

graph of her “Renewed Motion for a Judge Supervised Settlement Conference,” she indicates that

she would be available to participate in a settlement conference by phone from the “Secure Female

Facility–Hazelton.” [Dkt. 130 at 1]. Thus, Plaintiff may not have received Defendants’ opposi-

tion. What is clear is that Plaintiff did not comply with Local Civil Rules 5.1(c)(1) and 11.1, which

require that a pro se party whose address has changed to file a notice of that address change with

the Clerk of Court within fourteen days. Plaintiff filed no such notice (although she appears to be

aware of the local rule, as she previously filed a Notice of Change of Address on January 15, 2016,

when she was moved between two other Bureau of Prisons facilities [Dkt. 91]).1

         In any case, even had Defendants failed to file an opposition, the Court would not have

deemed the motions conceded, as they were facially frivolous, meritless, or both.

         Finally, Plaintiff is again warned that pursuant to an order entered in this case on September

1, 2016, she must seek permission from the Court before filing motions in this case. Minute Entry

dated Sept. 1, 2016. Pursuant to that Order, any future motions filed without receiving prior per-

mission, and any currently pending motions for which permission was not received, may be sum-

marily denied.



1
  Defendants are cautioned, however, that because inmates in Bureau of Prisons facilities are transferred regularly, it
is best practice to check on the location of a pro se prisoner litigant using the Bureau of Prison’s Inmate Locator,
available at https://www.bop.gov/inmateloc/.

                                                          2
    For the foregoing reasons, it is hereby

    ORDERED that Plaintiff’s Motion for Judgment on the Pleadings [Dkt. 138] is DENIED

AS MOOT.

    SO ORDERED.
                                                                     G. Michael Harvey
                                                                     2018.05.04 11:56:47
    Date: May 4, 2018                                                -04'00'
                                                  ___________________________________
                                                  G. MICHAEL HARVEY
                                                  UNITED STATES MAGISTRATE JUDGE




                                              3